Hayes, J.
(dissenting in part). I respectfully dissent in part. Police officers employed by defendant Village of Brockport (Village) had pulled over a vehicle driven by defendant Richard Douyon after narcotics officers had observed him leaving a suspected drug house. Douyon sped off as the officers walked toward his stopped vehicle, and the officers pursued his vehicle. Douyon drove through a stop sign without stopping and then drove in excess of the speed limit for approximately one mile before running a red light and colliding with plaintiffs vehicle.
In my view, Supreme Court properly granted the motions of the Village and defendant County of Monroe for summary judgment dismissing the third amended complaint against them. Contrary to plaintiffs contention, there is no evidence in the record that the officers acted in reckless disregard for the safety of others (see Saarinen v Kerr, 84 NY2d 494, 501; Cavigliano v County of Livingston, 254 AD2d 817). The opinions of plaintiffs experts concerning the speed of the police vehicle during the pursuit were speculative because they were based on assumptions that were not supported by facts in the record, and thus those opinions are insufficient to raise a triable issue of fact (see Van Ostberg v Crane, 273 AD2d 895, 896; see generally Romano v Stanley, 90 NY2d 444, 451-452). Furthermore, the conduct of the officers in exceeding the speed limit “cannot alone constitute a predicate for liability, since it is expressly privileged under Vehicle and Traffic Law § 1104 (b) (3)” (Saarinen, 84 NY2d at 503; see Dorsey v City of Poughkeepsie, 275 AD2d 386, 387, lv denied in part and dismissed in part 96 NY2d 789; Powell v City of Mount Vernon, 228 AD2d 572, 573-574, lv denied 89 NY2d 807). The police pursuit lasted less than two minutes, and the officer driving the police vehicle *902testified that he slowed down and increased the distance between his vehicle and Douyon’s vehicle when he observed Douyon’s vehicle swerving near traffic, and he again slowed down when he observed Douyon’s vehicle speeding toward the intersection where the light was red. “[T]he officer’s prompt action in [slowing down] out of concern for safety undercuts the plaintiff[’s] contention that the officer was heedless of the consequences of his conduct” (Lorber v Town of Hamburg, 225 AD2d 1062, 1064). Rather, the evidence establishes that the “sole proximate cause of the accident was [Douyon’s] dangerous operation of the vehicle” (Cavigliano, 254 AD2d at 818; see Dibble v Town of Rotterdam, 234 AD2d 733, 736, lv denied 89 NY2d 811), not the conduct of the officers in pursuing Douyon’s vehicle. Present—Pine, J.P., Hayes, Wisner, Scudder and Kehoe, JJ.